In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Dollard, J.), dated August 1, 2005 which granted the defendant’s motion pursuant to CPLR 3211 (a) (8) to dismiss the action for lack of personal jurisdiction.
Ordered that the order is reversed, on the law, with costs, and *587the matter is remitted to the Supreme Court, Queens County, for a hearing on the issue of whether proper service was effected and for a new determination of the motion.
In this particular case, considering the process server’s affidavit of service as supplemented by the process server’s affidavit submitted in opposition to the defendant’s motion (see Galarza v Saddle Cove Assoc., LLC, 22 AD3d 523 [2005]; cf Gurevitch v Goodman, 269 AD2d 355, 355-356 [2000]), a hearing was necessary to determine the issue of whether proper service was effected. Crane, J.E, Goldstein, Rivera and Lifson, JJ., concur.